DISMISS and Opinion Filed December 16, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00562-CV

                            TERRY WILLS, Appellant
                                    V.
                         1901 HARWOOD LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01953-A

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                            Opinion by Justice Reichek
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by November 3, 2022. On November 7, 2022, we notified appellant the

time for filing appellant’s brief had expired and directed appellant to file the brief

within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed a brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE

220562F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TERRY WILLS, Appellant                       On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-22-00562-CV          V.               Trial Court Cause No. CC-22-01953-
                                             A.
1901 HARWOOD LLC, Appellee                   Opinion delivered by Justice
                                             Reichek. Chief Justice Burns and
                                             Justice Molberg participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered December 16, 2022




                                       –3–